r\cC^ reoidi                                 \£
     Case 1:15-cr-00252-PKC-RML
      USM-285 is a 5-part form. Fill out theDocument    1273
                                             form and print     FiledSign
                                                            5 copies. 07/23/19   Page
                                                                          as needed and 1route
                                                                                           of 1as
                                                                                                PageID    #: below.
                                                                                                  specified   20250
      U.S. Department of Justice                                                          PROCESS RECEIPT AND RETURN

                                                                                                                                                                       HSRAECER
      United States Marshals Service
                                                                                          See "Inslniclion.s for Service ofProcess hv U.S. Marshal"


       PLAINTIFF                                                                                                           COURT CASE NUMBER
       UNITED STATES OF AMERICA

       DEFENDANT
                                                                                                                          CR-15-252

                                                                                                                           TYPE OF PROCESS
                                                                                                                                                          i-8
       Juan Angel Napout                                                                                                  Order of Forfeiture

                          NAME OF INDIVIDUAL,COMPANY,CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

           SERVE y United States Marshals Service

                   {   I ADDRESS (Street or RFD. Apartment No.. City. Stale and ZIP Code)

                         •225 Cadman Plaza East, NY 11201
       SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                              Number of process to be            §             cr
                                                                                                                       served with this Form 285          >0           CO
                                                                                                                                                          ^            2r
                     ^ Richard P. Donoghue, United States Attorney                                                     Number of parties to be
                      Eastern District of New York                                                                    served in this case
                      271 Cadman Plaza East, Seventh Floor
                      Brooklyn, New York 11201                                                                        Check for service
                     1 AttnrAl ISA. Brian Morris                                                                      on U.S.A.
                                                                                                                                                        s              f"
           SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business a/uIA/fer-'-Umf'^'^-'"'^
           All Telephone Numbers, and Estimated Times Availablefor Service):                                            ••
    Fold                                                                                                                                                                    Fold


            Please execute as directed by the Order of Forfeiture. Please deposit the United States Treasury Check # 403099934019 in the
            amount of33,374,025.88 in to the asset forfeiture fund.

            CATS ID# 19-FBI-005256


       Signature of Attorney other Originator requesting service on behalf of:                                      TELEPHONE NUMBER
                                                                                              m PLAINTIFF

                                                                                          □ di
                                             ji
            SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-                                                       O NOT WRITE BE                            HIS LINE
       I acknowledge receipt for the total    Total Process   District of      District to{             e of AumpnzcdiUSMS Deputy                               Date
       number ofprocess indicated.                            Orig^p—..        Serye^ V
                                                                                                                                                             m3
       (Sign onlyfor USM285 ifmore
       than one USM 285 is submitted)                         No.


       I hereby certify and return that I □ have personally ser\'ed ,[Z] have legal evidence of service, S^ave executed as shov                    , the process described
       on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc.              address inserted below.

       I I 1 hereby certify- and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
       Name and title of individual served (ifnot shown above)                                                               I I A person of suitable age and discretion


       Address (complete only different than shown above)



                                                                                                                                              S. Marshal or De



       Service Fee         Total Mileage Charges Forwarding Fee             Total Charaes-i      Advance Deposits
                                                                                                 Ac                   Amount owed to U^ Marshal* or
                           including endeavors)                                                                       (Amount of Refu


                                                                                                                                             so.oo


                                                oa6'.3^                                                                        M-ff                                    'p.
       REMARKS




           I'UIN I 5C0PIES:   1. CLERK OF THE COURT                                                                                         PRIOR EDITIONS MAY BE USED
                              2. USMS RECORD
                              3. NOTICE OF SERVICE
                              4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                                 if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                 orm USM-285
                              5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                Rev. 12/80
